Exhibit 10.3

SECTION:

2

 

BLOCK:

1

 

LOT:

1

 

COUNTY:

Oklahoma

 

Date:     As of August 9, 2005

FOURTH AMENDMENT TO MORTGAGE, ASSIGNMENT OF LEASES
AND RENTS, SECURITY AGREEMENT AND FIXTURE FILING

by and between

CORPORATE REALTY INCOME FUND I, L.P.

(“Mortgagor”)

having an office at
475 Fifth Avenue
21st Floor
New York, New York 10017

and

BANK OF AMERICA, N.A., successor by merger to Fleet National Bank, AS AGENT

having its principal office at
1185 Avenue of the Americas
New York, New York 10036

(“Mortgagee”)

This instrument prepared by, and after recording please return to:

Loeb & Loeb LLP
345 Park Avenue
New York, New York 10154-0037
Attention:  Kenneth D. Freeman, Esq.




FOURTH AMENDMENT TO MORTGAGE, ASSIGNMENT OF LEASES
AND RENTS, SECURITY AGREEMENT AND FIXTURE FILING

FOURTH AMENDMENT TO MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT
AND FIXTURE FILING dated as of August 9, 2005 (as the same may be amended or
otherwise modified from time to time, this “Amendment”) by and between CORPORATE
REALTY INCOME FUND I, L.P., a Delaware limited partnership (the “Mortgagor”),
having an office at 475 Fifth Avenue, 21st Floor, New York, New York 10017 and
BANK OF AMERICA, N.A., successor by merger to Fleet National Bank, a national
banking association organized and existing under the laws of the United States
of America (the “Mortgagee”), as Agent, having an office at 1185 Avenue of the
Americas, New York, New York 10036.

WITNESSETH

          WHEREAS, the Mortgagor executed and delivered to the Mortgagee that
certain Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture
Filing dated September 26, 1996 (as heretofore amended and as the same may
further be amended or otherwise modified from time to time, the “Mortgage”)
covering all of the Mortgagor’s estate in and to all that tract or parcel of
land situate, lying and being in the County of Oklahoma, State of Oklahoma, and
more particularly described in Exhibit A annexed to and made a part of this
Amendment;

          WHEREAS, the Mortgage was recorded in the Oklahoma County Clerk’s
Office (the “Clerk’s Office”) on September 30, 1996 in Book 6956, Page 976;

          WHEREAS, the Mortgagor and Fleet Bank, National Association, as
Lender, are also parties to a Loan Agreement dated as of September 26, 1996 (as
the same may be amended or otherwise modified from time to time, the “Loan
Agreement”) and, pursuant to the Loan Agreement, the lenders thereunder agreed
to lend up to $24,000,000 to the Mortgagor, and, to evidence such loans, the
Mortgagor executed and delivered to the Mortgagee the Note;

          WHEREAS, payment of the indebtedness of the Mortgagor evidenced by the
Note is secured by the Mortgage;

          WHEREAS, the Mortgagor and Fleet Bank, National Association, as
Lender, entered into a First Amendment of the Loan Agreement and Note dated as
of December 6, 1996 (as the same may be amended or otherwise modified from time
to time, the “First Amendment”) for the purpose, among others, of increasing the
principal amount of the Note from $24,000,000 to $44,000,000, and, as a
condition precedent to the effectiveness of the First Amendment, such parties
entered into a First Amendment to the Mortgage, amending the Mortgage and
reconfirming the provisions thereof;

          WHEREAS, the Mortgagor, as Borrower, and Fleet Bank, National
Association and other parties, as Lenders, entered into a Second Amendment of
Loan Agreement dated as of March 17, 1997 (as the same may be amended or
otherwise modified from time to time, the “Second Amendment”) for the purpose,
among others, of deeming the San Antonio Project a Project and, consequently,
revising the Loan allocations for the Projects;




          WHEREAS, Fleet Bank, National Association assigned the Mortgage to the
Mortgagee pursuant to an assignment dated March 26, 1997 and recorded on April
10, 1997 in Book 7055, Page 1109 in the Clerk’s Office;

          WHEREAS, the Mortgagor, as Borrower, and Fleet Bank, National
Association and other parties, as Lenders, entered into a Third Amendment of the
Loan Agreement and Note dated as of September 25, 1998 (as the same may be
amended or otherwise modified from time to time, the “Third Amendment”) for the
purpose, among others, of increasing the principal amount of the Note from
$44,000,000 to $49,000,000, and, as a condition precedent to the effectiveness
of the Third Amendment, such parties entered into a Second Amendment to the
Mortgage, amending the Mortgage and reconfirming the provisions thereof;

          WHEREAS, the Mortgagor and Fleet National Bank (in its capacity as
agent and as sole lender) entered into an Amended and Restated Loan Agreement
dated as of October 12, 2000 (as the same may be amended or otherwise modified
from time to time, the “Amended Loan Agreement”) and an Amended and Restated
Secured Promissory Note dated as of October 12, 2000 (as the same may be amended
or otherwise modified from time to time, the “Amended Note”) for the purpose,
among others, of decreasing the principal amount of the Note from $49,000,000 to
$25,000,000;

          WHEREAS, since the date of the Amended Note, the outstanding principal
amount of the Amended Note has decreased from $25,000,000 to $3,104,289.23;

          WHEREAS, the Mortgagor and the Mortgagee (in its capacity as agent and
as sole lender) are simultaneously entering into a First Amendment to Amended
and Restated Loan Agreement (the “Loan Agreement Amendment”) and a First
Amendment to Amended and Restated Secured Promissory Note (the “Note Amendment”)
for the purpose, among others, of increasing the principal amount of the Note
from $3,104,289.23 to $6,104,289.23; and

          WHEREAS, it is a condition precedent to the effectiveness of the Loan
Agreement Amendment and the Note Amendment that each of the parties hereto shall
have executed and delivered this Amendment, thereby amending the Mortgage and
each of the parties hereto is willing to do so.

          NOW, THEREFORE, the parties to this Amendment hereby agree as follows:

          1.     All capitalized terms used herein without definition and which
are defined in the Mortgage are used herein with the meanings assigned to such
terms in the Mortgage.

          2.     All references in the Mortgage to “Fleet National Bank” shall
hereafter be deemed to be references to “Bank of America, N.A., successor by
merger to Fleet National Bank, a national banking association organized and
existing under the laws of the United States of America.”

2




          3.     The descriptions in the Mortgage to the Note being in the
principal amount of $24,000,000, as subsequently amended by the First Amendment
to the Mortgage so that all of such references became references to a Note in
the principal amount of $44,000,000, by the Second Amendment to the Mortgage so
that all such references became references to a Note in the principal amount of
$49,000,000, and by the Third Amendment to the Mortgage so that all such
references became references to a Note in the principal amount of $25,000,000,
are hereby further amended so that all of such references shall be to a Note in
the principal amount of $3,104,289.23.

          4.     All references in the Mortgage to the Note shall hereafter be
deemed to be references to the Amended Note, as amended by the Note Amendment,
and all references in the Mortgage to the Loan Agreement shall hereafter be
deemed to be references to the Amended and Restated Loan Agreement, as amended
by the Loan Agreement Amendment.

          5.     The definition of “Permitted Encumbrances” in the Mortgage is
hereby amended to mean each of the exceptions to coverage set forth in Schedule
B – Section II of that certain Title Policy issued by Chicago Title Insurance
Company to and accepted by the Mortgagee insuring the Trust Deed as supplemented
by any endorsements issued on or about the date hereof and such other items as
the Mortgagee, in its sole discretion, may approve in writing.

          6.     The following language is added as SECTION 8.3 of the Mortgage:

 

        8.3     Interest Rate Protection Agreement.  This Mortgage shall secure
the payment of all amounts that may be due and payable pursuant to the terms of
any interest rate swap, cap or other interest rate protection agreement
(collectively, the “Hedge Agreement”) now or hereafter entered into between the
Mortgagor and the Mortgagee or their respective designees, including, without
limitation, the obligation of the Mortgagor to make payments thereunder and to
pay any amounts which may become due upon a termination thereof.  All such
payments with respect to such Hedge Agreement shall be deemed to be additional
interest under the Note.  The additional interest shall be secured by this
Mortgage (even if the principal balance has been paid in full) and the Mortgagor
shall not be entitled to a satisfaction, termination or release of this
Mortgage, and the lien and conveyance created by this Mortgage shall continue,
if and so long as any additional interest under the Note and/or the Hedge
Agreement payable by the Mortgagor remains outstanding and unpaid and/or any
Hedge Agreement remains outstanding.  A copy of the Hedge Agreement, if any, is
on file with the Mortgagor.  Any breakage costs incurred under any Hedge
Agreement shall be deemed to be additional interest under the Note and not
principal, and any reference to “principal” in this Mortgage shall not be deemed
to apply to such breakage costs.

3




          7.     The granting clauses of the Mortgage are hereby restated in
their entirety and incorporated herein and the Mortgagor hereby ratifies and
restates such granting clauses as incorporated herein.

          8.     The Mortgage, as modified by this Amendment, and all covenants
of the Mortgagor made in the Mortgage are hereby ratified and confirmed by the
Mortgagor in all respects, and the Mortgage, as so modified, shall continue in
full force and effect in accordance with its terms.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

4




          IN WITNESS WHEREOF, each of the parties has caused these presents to
be signed and attested, all as of the day and year first above written.

ATTEST:

 

 

CORPORATE REALTY INCOME FUND I, L.P.

 

 

 

 

 

 

 

 

By:

/s/ ROBERT F. GOSSETT, JR.

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Robert F. Gossett, Jr.,

 

 

 

 

General Partner

 

 

 

 

 

 

 

 

By:

1345 REALTY CORPORATION

 

 

 

 

General Partner

 

 

 

 

 

 

 

 

By:

/s/ ROBERT F. GOSSETT, JR.

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Robert F. Gossett, Jr.,

 

 

 

 

President

 

 

 

 

 

ATTEST:

 

 

BANK OF AMERICA, N.A., AS AGENT

 

 

 

 

 

 

 

 

By:

/s/ GREGORY W. EGLI

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Gregory W. Egli, Senior Vice President

5




STATE OF NEW YORK

)

 

 

 

 

 

)

ss:

 

 

 

COUNTY OF NEW YORK

)

 

          On the 8 day of August in the year 2005 before me, the undersigned,
personally appeared Robert F. Gossett, Jr., personally known to me or proved to
me on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

     /s/

--------------------------------------------------------------------------------

 

Signature and Office of individual taking acknowledgment

 


STATE OF NEW YORK

)

 

 

 

 

 

)

ss:

 

 

 

COUNTY OF NEW YORK

)

 

          On the 8 day of August in the year 2005 before me, the undersigned,
personally appeared Gregory W. Egli, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

     /s/

--------------------------------------------------------------------------------

 

Signature and Office of individual taking acknowledgment

 

6